DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. This action is in response to the amendment filed on 18 July 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All  objections and rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 30-34 and 36-40 are pending.
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 12 February 2021 Applicant elected the single forward primer of SEQ ID NO: 19. Claim 34 requires a set of forward primers selected from SEQ ID NO: 3-34.  Since claim 30, from which claim 34 depends, already requires the forward primer of SEQ ID NO: 19, claim 34 has been interpreted to require that the set comprises at least one of SEQ ID NO: 3-18 and 20-34. Thereby, claim 34 requires a non-elected combination of primers.
Claims 30-33 and 36-40 read on the elected invention and have been examined herein.  
	
Maintained / Modified Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30, 32-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,175,350 (cited in the IDS), in view of Takeuchi et al (Clinical Cancer Research. 2008. 14(2): 6618-6624), Mano et al (PGPUB 2008/0090776, published 17 April 2008; cited in the IDS), Sigma Life Science (“qPCR Technical Guide” 2008. P. 1-43, available via URL:  <users.stlcc.edu/Departments/fvbio/Thermal_Cycler_sigma%20qpcr_technical_guide.pdf>) and Monforte et al (U.S. 20060281108). Although the claims at issue are not identical, they are not patentably distinct from each other.
The present claims as amended are directed to methods that require amplifying nucleic acids in a sample using a set of forward primers wherein each primer (in the set) binds to one of EML4 exons 1-22 and a reverse primer that binds to ALK exon 20. The set of forward primers may include multiple copies of primers that bind to one of the EML4 exons selected from the EML4 exons 1-22,  wherein the set of forward primers comprises a forward primer comprising SEQ ID NO: 19.
Note that the present claims do not require that the primers in the set of forward primers are each different from one another and do not specify the number of primers, each having a different sequence from the other primer, which are present in the set. The claims thereby require only performing a multiplex amplification reaction using a set of forward primers comprising multiple copies of at least the primer of SEQ ID NO: 19 and a reverse primer that binds to ALK, and detecting the presence or absence of an EML4-ALK gene fusion variant. 
The present claims and the claims of ‘350 are both inclusive of methods of detecting a nucleic acid encoding an EML4-ALK fusion variant in a sample from a subject, including a blood, serum or lung biopsy sample, comprising amplifying nucleic acids present in the sample with a forward primer comprising SEQ ID NO: 19 (which binds to EML4 sequences in exon 17) and a reverse primer comprising SEQ ID NO: 25 (which binds to sequences in ALK exon 20), and detecting the amplification products as indicative of the presence of an EML4-ALK fusion variant. The present claims recite the use of a “set of forward primers.” The present claims and the claims of ‘350 both include performing PCR using the forward primer of SEQ ID NO: 19 and the reverse primer of SEQ ID NO :25.  The present claims and the claims of ‘350 both also include methods in which the EML4-ALK fusion variant that is detected comprises SEQ ID NO: 1 or 2.  
Present claims 37 and 38 require that the sample is from a subject having a neoplastic disorder (claim 37) and particularly non-small cell lung cancer (claim 38). Claims 1-13 of ‘350 are directed to methods for diagnosing non-small cell lung cancer comprising performing a nucleic acid detection assay on a nucleic acid sample from subject. Thereby, the claims of ‘350 necessarily include methods in which the sample is obtained from a subject having a neoplastic disorder and specifically non-small cell lung cancer.  Claims 11 and 20 of ‘350 also recite that the method further comprises electrophoresis of the amplified nucleic acids and sequencing the amplified nucleic acids.  
The claims of ‘350 recite that the amplification reaction is performed using “at least a primer pair.” The claims of ‘350 also include methods that further assay for the presence of additional EML-ALK gene fusions, including variants V1, V2, V3b, V4, V5a, V5b, V6 and V7 (see claim 9 of ‘350). 
The claims of ‘350 do not recite that the method comprises using a set of forward primers in a multiplex amplification reaction, wherein each of the forward primers in the set bind to one of the EML4 exons 1-22.
However, Takeuchi discloses a method for detecting the presence of EML4-ALK gene fusion variants in a nucleic acid sample from a subject comprising performing a multiplex amplification assay using a set of two forward primers, and particularly primers that hybridize to exons 2 and 13 of the EML4 gene, and a reverse primer that binds to ALK exon 20 sequences, and detecting the EML4-ALK gene fusion variants in the amplified nucleic acids (p. 6619 col. 2 to 6620 and Figure 1).  For example, Takeuchi (p. 6620, col 2) states:
“As described above, exons 2, 6, 13, 18, 20, and 21 of EML4 may participate in an in-frame fusion to exon 20 of ALK (Fig. 1A). To identify all possible EML4-ALK fusion cDNAs in a single-tube experiment, we designed a mixture of two sense primers (one targeted to exon 2 and the other to exon 13 of EML4) and a single antisense primer (targeted to exon 20 of ALK) and did multiplex RT-PCR with these primers and total cDNA preparations from tumor specimens. The exon 2 primer for EML4 would be expected to generate a PCR product of 458 bp with the exon 2(EML4)-exon 20 (ALK) fusion cDNA or of 917 bp with the exon 6-exon 20 fusion cDNA (variant 3). In addition, the exon 13 primer for EML4 would be expected to generate PCR products of 432, 999, 1,185, or 1,284 bp with the exon 13-exon 20 (variant 1), exon 18-exon 20, exon 20-exon 20 (variant 2), and exon 21-exon 20 fusion cDNAs, respectively”

Takeuchi teaches the objective of assaying in a single multiplex amplification assay to screen for all possible EML4-ALK fusion transcripts. It is stated that “It should be noted, however, that a possible fusion between exon 21 of EML4 and exon 20 of ALK would be expected to generate a PCR product of 1,284 bp. Although the size difference between the 1,185- and 1,284-bp products is small (99 bp), it is still possible that our multiplex RT-PCR analysis failed to efficiently amplify the longer product and that there may be as as-yet-undetected fusion events for EML4-ALK in our cohort” (p. 6623, col 1).
Takeuchi (p. 6624, col. 1) states “The demonstration of the existence of multiple isoforms of EML4-ALK transcripts will necessitate optimization of the detection systems so that all isoforms are detected with a high accuracy and sensitivity.”
Further, Mano discloses a method for detecting the presence of an EML4-ALK gene fusion mutation / nucleic acid (e.g., para [0053-0054], [0061]]) and particularly an EML4-ALK gene fusion that includes 544bp downstream from the EML4 exon 20 and 233 bp upstream of the ALK exon 21 (para [0205-0207]. Mano teaches detecting an EML4-ALK gene fusion using a first primer that hybridizes to the 5’ EML4 gene sequences included in the fusion and a second primer that hybridizes to 3’ ALK gene sequences. 
For the detection of the EML4 exon 20 to ALK exon 21 gene fusion, Mano teaches using a reverse oligonucleotide primer comprising the sequence of present SEQ ID NO: 25 (i.e., the primer therein referred to as SEQ ID NO: 36; see, e.g., abstract, para [0199] and [0207]).
SEQ ID NO: 25     1 AGCTTGCTCAGCTTGTACTC 20
                    ||||||||||||||||||||
Mano              1 AGCTTGCTCAGCTTGTACTCAGGG

Mano teaches using this primer with a forward primer that binds to EML4 exon 20 sequences (para [0207]) to detect the gene fusion that includes EML4 exon 20 sequences or with a forward primer that binds to EML4 exon 13 to detect other EML4-ALK fusions that include EML4 exon 13 sequences (para [0199]).
Additionally, at the time the invention was made, the complete sequence of the EML4 gene was well-known in the prior art, as was the location of each of the exon/intron boundaries in the EML4 gene and the sequence of additional EML4-ALK gene fusion isoforms.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘350 so as to have included in the multiplex amplification reaction a set of forward primers, such as the forward primers of Takeuchi and a forward primer that anneals to exon 20 of EML4 as taught by Mano, which primer could synthesize a smaller amplification product in those instances in which the EML4 breakpoint was located in exon 20 or 21. Use of a primer in the region of exon 20, as exemplified by Mano, would have permitted the amplification of a nucleic acid of about 850bp, which is a length readily detectable in the method of Takeuchi, as acknowledged by Takeuchi. Thereby, one would have been motivated to have made such a modification so as to have provided the benefit disclosed by Takeuchi of simultaneously being able to amplify and detect multiple EML4-ALK gene fusions, including EML4-ALK gene fusions that occur further downstream of the exon 13 primer of Takeuchi and which may be of too long of a length to be amplified using the exon 13 primer of Takeuchi. Such a modification would have provided the advantage of permitting the detection of additional EML4-ALK gene fusions, including gene fusions that occur in the 3’ end of exon 20 and in exon 21 of EML4, as is encompassed by claim 9 of ‘350. 
One would have had more than a reasonable expectation of success of making such a modification of performing multiplex PCR with multiple forward primers, and would have been motivated to have used multiple forward primers in the multiplex PCR assay because the use of multiple forward primers in multiplex assays were well-known in the prior art and the prior art provides extensive guidance for selecting primers to perform multiple PCR assays and teaches that such assays provide the advantage of permitting the simultaneous detection of multiple target nucleic acids. 
For example, Sigma Life Science (e.g., p. 11 and 26) teaches methods to optimize multiplex PCR assays using computer programs to select primers that do not cross-react and which have optimal G/C content and similar Cts. Sigma also provides guidance for optimizing the concentration of the primers and the Mg2+ concentration (p. 26).
Further, Monforte teaches methods for performing multiplex amplification assays to simultaneously detect multiple nucleic acid targets (para [0078] and [0158]).  It is disclosed that multiplex PCR can be performed using from about 2 to 100 or 10 to 40 primers (e.g. para [0032]). Monforte also teaches the use of software programs to aid in the selection of primers and multiplex amplification conditions (e.g., para [0166]).
Thus, the prior art provides the motivation, guidance and a reasonable expectation of success of modifying the EML4-ALK gene fusion detection method claimed in ‘350 so as to have used multiple forward primers in a multiplex amplification reaction so as to have provided the benefit of ensuring the detection of additional EML4-ALK gene fusions simultaneously in a single amplification reaction. 5. Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,175,350 (cited in the IDS) in view of Takeuchi et al, Mano et al., Sigma Life Science  and Monforte et al and further in view of Kleparnik et al (Chem Rev. 2007. 107: 5279-5317). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of ‘350 are discussed above. The claims of ‘350 (claim 7) recite detecting the fusion nucleic acids by performing electrophoresis but do not specify that the electrophoresis is capillary electrophoresis
However, detecting amplified nucleic acids by capillary electrophoresis was conventional in the prior art. For example, Kleparnik provides a review of DNA diagnostics by capillary electrophoresis. The reference teaches performing capillary electrophoresis to sequence target nucleic acids (p. 5289, p. 5294, col 2 to p. 5295). Kleparnik teaches amplifying RNA by RT-PCR prior to performing capillary electrophoresis in order to detect target nucleic acids correlated with cancer (p. 5306 “4.7. Cancer”). Kleparnik teaches that capillary electrophoresis can be used for high-throughput, cost-effective and reliable DNA analysis (e.g., p. 5281). 
Kleparnik (p. 5307) concludes that:
 “(o)ver the past two decades, analytic chemists adopted e challenge of the Human Genome Initiative and successfully developed the CE instrumentation and methodology resulting in fully automated apparatuses capable of sequencing the human genome at a reasonable price. Not only DNA sequencing but also DNA genotyping based on multiplex analyses of polymorphisms and mutations have greatly benefited from these developments. Such analyses play an increasingly important role in biological and medical research as well as in clinical practice. The result is that CE fully automated systems have become the most widespread instrumentation for DNA analyses.”

In view of the teachings of Kleparnik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘350 so as to have included a step of performing capillary electrophoresis so that the amplification products could be separated and sequenced using a well-known, reliable and cost-effective methodology of capillary electrophoresis.
6. Claims 30, 32-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,435,758 in view of Takeuchi et al, Mano et al., Sigma Life Science and Monforte et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The present claims as amended are directed to methods that require amplifying nucleic acids in a sample using a set of forward primers wherein each primer (in the set) binds to one of EML4 exons 1-22 and a reverse primer that binds to ALK exon 20. The set of forward primers may include multiple copies of primers that bind to one of the EML4 exons selected from the EML4 exons 1-22,  wherein the set of forward primers comprises a forward primer comprising SEQ ID NO: 19.
Note that the present claims do not require that the primers in the set of forward primers are each different from one another and do not specify the number of primers, each having a different sequence from the other primer, which are present in the set. The claims thereby require only performing a multiplex amplification reaction using a set of forward primers comprising multiple copies of at least the primer of SEQ ID NO: 19 and a reverse primer that binds to ALK, and detecting the presence or absence of an EML4-ALK gene fusion variant. 
The present claims and the claims of ‘758 are both inclusive of methods of detecting a nucleic acid encoding an EML4-ALK fusion variant in a sample from a subject, including a blood, serum or lung biopsy sample. Claim 1 of ‘758 recites:
1. A method of detecting the presence of a nucleic acid encoding an E17;ins30A20 or an E17ins30;ins65A20 EML4-ALK fusion mutation in a sample comprising EML4-ALK nucleic acids, comprising contacting the sample with a labeled nucleic acid probe that hybridizes to the 5′ insertion junction or the 3′ insertion junction of:
(i) the E17;ins30A20 gene fusion, wherein the 5′ insertion junction of the E17;ins30A20 gene fusion comprises SEQ ID NO:26 and the 3′ insertion junction of the E17;ins30A20 gene fusion comprises SEQ ID NO:27; or
(ii) the E17ins30;ins65A20 gene fusion, wherein the 5′ insertion junction of the E17ins30;ins65A20 gene fusion comprises SEQ ID NO:26 and the 3′ insertion junction of the E17ins30;ins65A20 gene fusion comprises SEQ ID NO:28; and
detecting the presence of a hybridization complex comprising the labeled nucleic acid probe hybridized to the 5′ insertion junction or the 3′ insertion junction of the E17;ins30A20 gene fusion or the E17ins30;ins65A20 gene fusion, thereby detecting the presence of a nucleic acid encoding a EML4-ALK fusion mutation in the sample.

The EML4-ALK fusion nucleic acids detected by the method claimed in ‘758 necessarily comprise present SEQ ID NO: 1 and 2. The claims of ‘758 further include methods that comprise performing an amplification reaction, including real-time PCR, as part of the method for detecting the EML4-ALK fusion variant. The claims of ‘758 also include methods that further assay for the presence of additional EML-ALK gene fusions, including variants V1, V2, V3b, V4, V5a, V5b, V6 and V7 (see claim 12 of ‘758).
The claims of ‘758 do not recite that the method comprises using a set of forward primers in a multiplex amplification reaction, wherein each of the forward primers in the set bind to one of the EML4 exons 1-22.
However, Takeuchi discloses a method for detecting the presence of EML4-ALK gene fusion variants in a nucleic acid sample from a subject comprising performing a multiplex amplification assay using a set of two forward primers, and particularly primers that hybridize to exons 2 and 13 of the EML4 gene, and a reverse primer that binds to ALK exon 20 sequences, and detecting the EML4-ALK gene fusion variants in the amplified nucleic acids (p. 6619 col. 2 to 6620 and Figure 1).  For example, Takeuchi (p. 6620, col 2) states:
“As described above, exons 2, 6, 13, 18, 20, and 21 of EML4 may participate in an in-frame fusion to exon 20 of ALK (Fig. 1A). To identify all possible EML4-ALK fusion cDNAs in a single-tube experiment, we designed a mixture of two sense primers (one targeted to exon 2 and the other to exon 13 of EML4) and a single antisense primer (targeted to exon 20 of ALK) and did multiplex RT-PCR with these primers and total cDNA preparations from tumor specimens. The exon 2primer for EML4 would be expected to generate a PCR product of 458 bp with the exon 2(EML4)-exon 20 (ALK) fusion cDNA or of 917 bp with the exon 6-exon 20 fusion cDNA (variant 3). In addition, the exon 13 primer for EML4 would be expected to generate PCR products of 432, 999, 1,185, or 1,284 bp with the exon 13-exon 20 (variant 1), exon 18-exon 20, exon 20-exon 20 (variant 2), and exon 21-exon 20 fusion cDNAs, respectively”

Takeuchi teaches the objective of assaying in a single multiplex amplification assay to screen for all possible EML4-ALK fusion transcripts. It is stated that “It should be noted, however, that a possible fusion between exon 21 of EML4 and exon 20 of ALK would be expected to generate a PCR product of 1,284 bp. Although the size difference between the 1,185- and 1,284-bp products is small (99 bp), it is still possible that our multiplex RT-PCR analysis failed to efficiently amplify the longer product and that there may be as as-yet-undetected fusion events for EML4-ALK in our cohort” (p. 6623, col 1).
Takeuchi (p. 6624, col. 1) states “The demonstration of the existence of multiple isoforms of EML4-ALK transcripts will necessitate optimization of the detection systems so that all isoforms are detected with a high accuracy and sensitivity.”
Further, Mano discloses a method for detecting the presence of an EML4-ALK gene fusion mutation / nucleic acid (e.g., para [0053-0054], [0061]]) and particularly an EML4-ALK gene fusion that includes 544bp downstream from the EML4 exon 20 and 233 bp upstream of the ALK exon 21 (para [0205-0207]. Mano teaches detecting an EML4-ALK gene fusion using a first primer that hybridizes to the 5’ EML4 gene sequences included in the fusion and a second primer that hybridizes to 3’ ALK gene sequences. 
For the detection of the EML4 exon 20 to ALK exon 21 gene fusion, Mano teaches using a reverse oligonucleotide primer comprising the sequence of present SEQ ID NO: 25 (i.e., the primer therein referred to as SEQ ID NO: 36; see, e.g., abstract, para [0199] and [0207]).
SEQ ID NO: 25     1 AGCTTGCTCAGCTTGTACTC 20
                    ||||||||||||||||||||
Mano              1 AGCTTGCTCAGCTTGTACTCAGGG

Mano teaches using this primer with a forward primer that binds to EML4 exon 20 sequences (para [0207]) to detect the gene fusion that includes EML4 exon 20 sequences or with a forward primer that binds to EML4 exon 13 to detect other EML4-ALK fusions that include EML4 exon 13 sequences (para [0199]).
Additionally, at the time the invention was made, the complete sequence of the EML4 gene was well-known in the prior art, as was the location of each of the exon/intron boundaries in the EML4 gene and the sequence of additional EML4-ALK gene fusion isoforms.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘758 so as to have included in the multiplex amplification reaction multiple forward primers, such as the forward primers of Takeuchi and a forward primer that anneals to exon 20 of EML4 as taught by Mano, which primer could synthesize a smaller amplification product in those instances in which the EML4 breakpoint was located in exon 20 or 21. Use of a primer in the region of exon 20, as exemplified by Mano, would have permitted the amplification of a nucleic acid of about 850bp, which is a length readily detectable in the method of Takeuchi, as acknowledged by Takeuchi. Thereby, one would have been motivated to have made such a modification so as to have provided the benefit disclosed by Takeuchi of simultaneously amplifying and detecting multiple EML4-ALK gene fusions, including EML4-ALK gene fusions that occur further downstream of the exon 13 primer of Takeuchi and which may be of too long of a length to be amplified using the exon 13 primer of Takeuchi. Such a modification would have provided the advantage of permitting the detection of additional EML4-ALK gene fusions, including gene fusions that occur in the 3’ end of exon 20 and in exon 21 of EML4, as is encompassed by claim 12 of ‘758. 
One would have had more than a reasonable expectation of success of making such a modification of performing multiplex PCR with multiple forward primers, and would have been motivated to have used multiple forward primers in the multiplex PCR assay because use of multiple forward primers in multiplex assays were well-known in the prior art and the prior art provides extensive guidance for selecting primers to perform multiple PCR assays and teaches that such assays provide the advantage of permitting the simultaneous detection of multiple target nucleic acids. 
For example, Sigma Life Science (e.g., p. 11 and 26) teaches methods to optimize multiplex PCR assays using computer programs to select primers that do not cross-react and which have optimal G/C content and similar Cts. Sigma also provides guidance for optimizing the concentration of the primers and the Mg2+ concentration (p. 26).
Further, Monforte teaches methods for performing multiplex amplification assays to simultaneously detect multiple nucleic acid targets (para [0078] and [0158]).  It is disclosed that multiplex PCR can be performed using from about 2 to 100 or 10 to 40 primers (e.g. para [0032]). Monforte also teaches the use of software programs to aid in the selection of primers and multiplex amplification conditions (e.g., para [0166]).
Thus, the prior art provides the motivation, guidance and a reasonable expectation of success of modifying the EML4-ALK gene fusion detection method claimed in ‘758 so as to have used multiple forward primers in a multiplex amplification reaction so as to have provided the benefit of ensuring the detection of additional EML4-ALK gene fusions simultaneously in a single amplification reaction.
Further, the claims of ‘758 do not recite methods using the particular forward primer of SEQ ID NO: 19.
However, at the time the invention was made, the complete sequence of the EML4 gene was well-known in the prior art, as was the location of each of the exon/intron boundaries in the EML4 gene. Additionally, Mano teaches EML4-ALK fusion nucleic acids that comprise the sequence of present SEQ ID NO: 19. For instance, Mano teaches SEQ ID NO: 3 which comprises present SEQ ID NO: 19:
SEQ ID NO: 19          1 CCAGGACACTGTGCAGATTT 20
                         ||||||||||||||||||||
Mano/ SEQ ID NO: 3   502 CCAGGACACTGTGCAGATTT 521

Designing primers which are equivalents to those taught in the art requires only routine experimentation. The parameters and objectives involved in the selection of primers were well known in the art at the time the invention was made. Software programs were readily available which aid in the identification of conserved and variable sequences and in the selection of optimum primer pairs.  The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional primers for the amplification and detection of EML4-ALK gene fusion nucleic acids, and particularly primers that anneal 5’ of the breakpoint within exon 20 of the EML4 gene, and thereby primers that anneal to exon 17 of the EML4 gene and particularly primers comprising or consisting of present SEQ ID NO: 19. 
Given that the prior art teaches the sequences of the EML4 gene,  provides the motivation to obtain forward primers that anneal to EML4 gene sequences upstream of the breakpoint that fuses to the ALK gene, thus including primers that would anneal to exon 17 of the EML4 gene and provides extensive guidance as to how to select primers to known sequences to amplify target nucleic acids, it would have been obvious to one of ordinary skill in the art and well within the skill of the art at the time the invention was made to have generated primers flanking the EML4 breakpoint/ fusion and particularly primers that hybridize to exon 17 of the EML4 gene and primers that comprise or consist of the exon 17 EML4 sequence of SEQ ID NO: 19 and to have used these primers in the methods claimed in ‘758 . One would have been motivated to have done so in order to have generated additional primers for amplifying and detecting nucleic acids encoding the E17;ins30A20 and an E17ins30;ins65A20 EML4-ALK fusion variants.
Regarding present claims 37 and 38, these claims require that the sample is from a subject having a neoplastic disorder (claim 37) and particularly non-small cell lung cancer (claim 38). The claims of ‘758 include methods in which the sample is a lung biopsy sample but do not recite that the sample is from a subject having a neoplastic disorder and specifically non-small cell lung cancer.  However, Takeuchi teaches that the method is one in which lung biopsy samples were obtained from patients having NSCLC (p. 6619). Furthermore, Mano teaches that EML4-ALK fusion nucleic acids are detectable in human patients with cancer and particularly non-small cell lung cancer (para [0132]). Thereby, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed the modified methods claimed in ‘758 on samples from subjects having cancer and particularly non-small cell lung cancer since these samples have a reasonable expectation of having an EML4-ALK gene fusion variant. 
7. Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,435,758 in view of Takeuchi et al (Clinical Cancer Research. 2008. 14(2): 6618-6624) in view of Mano et al (PGPUB 2008/0090776, published 17 April 2008; cited in the IDS), Sigma Life Science (“qPCR Technical Guide” 2008. P. 1-43, available via URL:  <users.stlcc.edu/Departments/fvbio/Thermal_Cycler_sigma%20qpcr_technical_guide.pdf>) and Monforte et al (U.S. 20060281108), and further in view of Kleparnik et al (Chem Rev. 2007. 107: 5279-5317). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of ‘758 are discussed above.  The claims of ‘758 do not recite detecting the fusion nucleic acid by performing capillary electrophoresis.
However, detecting amplified nucleic acids by capillary electrophoresis was conventional in the prior art. For example, Kleparnik provides a review of DNA diagnostics by capillary electrophoresis. The reference teaches performing capillary electrophoresis to sequence target nucleic acids (p. 5289, p. 5294, col 2 to p. 5295). Kleparnik teaches amplifying RNA by RT-PCR prior to performing capillary electrophoresis in order to detect target nucleic acids correlated with cancer (p. 5306 “4.7. Cancer”). Kleparnik teaches that capillary electrophoresis can be used for high-throughput, cost-effective and reliable DNA analysis (e.g., p. 5281). 
Kleparnik (p. 5307) concludes that:
 “(o)ver the past two decades, analytic chemists adopted e challenge of the Human Genome Initiative and successfully developed the CE instrumentation and methodology resulting in fully automated apparatuses capable of sequencing the human genome at a reasonable price. Not only DNA sequencing but also DNA genotyping based on multiplex analyses of polymorphisms and mutations have greatly benefited from these developments. Such analyses play an increasingly important role in biological and medical research as well as in clinical practice. The result is that CE fully automated systems have become the most widespread instrumentation for DNA analyses.

In view of the teachings of Kleparnik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘758 so as to have included a step of performing capillary electrophoresis so that the amplification products could be separated and sequenced using the well-known, reliable and cost-effective methodology of capillary electrophoresis.Response to remarks regarding the prior obviousness-type double patenting rejections:
The response states that “The claims of the 350 patent and the ’758 patent do not recite the use of a multiplex reaction with a set of forward primers the each bind to one of EML4 exons 1-22.”
However, the rejections were not made over the recitations in the claims of ‘350 and ‘758 alone. Rather, the rejections are made over the combined recitations in the claims of ‘530 and ‘758 taken together with the teachings of Takeuchi et al, Mano et al, Sigma Life Science and Monforte et al. 
The response argues that “Takeuchi does not teach or even suggest detecting EML4-ALK gene fusion variants in a multiplex reaction, wherein each primer binds to one of EML4 exons 1-22 and wherein the set of forward primers comprises a forward primer comprising SEQ ID NO: 19. Rather, Takeuchi only provides for “a mixture of two sense primer (one targeted to exon 2 and the other to exon 13 of EML4).” The response further states “Mano does not teach multiplexing a set of primers as claimed, let alone the specific primer as claimed. Turning to Sigma Life Science, Monforte, and Kleparnick, all three references are completely unrelated to detecting EML4-ALK gene fusion variants, and do not recite the use of a multiplex reaction comprising a forward primer comprising SEQ ID NO: 19 as claimed.”
These arguments have been fully considered but are not persuasive. As set forth in the rejection, the claims of ‘350 recite methods of detecting EML4-ALK gene fusion variants using the particular forward primer of SEQ ID NO: 19. 
Regarding the rejection over the claims of ‘738, the combined references would have suggested the forward primer of SEQ ID NO: 19. It is maintained that it would have been obvious to one of ordinary skill in the art and well within the skill of the art at the time the invention was made to have generated primers flanking the EML4 breakpoint/ fusion and particularly primers that hybridize to exon 17 of the EML4 gene and primers that comprise or consist of the exon 17 EML4 sequence of SEQ ID NO: 19 and to have used these primers in the methods claimed in ‘758. One would have been motivated to have done so in order to have generated additional primers for amplifying and detecting nucleic acids encoding the E17;ins30A20 and an E17ins30;ins65A20 EML4-ALK fusion variants.
Additionally, Takeuchi does teach methods of performing multiplex amplification reactions to detect EML4-ALK gene fusion variants using 2 different forward primers and a reverse primer that binds to exon 20 of ALK. Mano teaches additional forward primers for the detection of alternative EML4-ALK gene fusion variants. Sigma Life Science (e.g., p. 11 and 26) and Monforte each provide extensive guidance and motivation for generating primers to be used in multiplex amplification assays, which teachings are applicable to any multiplex amplification assay including the EML4-ALK gene fusion detection methods claimed in the ‘530 and ‘758 patents.  
Thus, it is maintained that the claimed methods would have been obvious over the methods claimed in ‘530 and  ‘758 when the recitations in these claims are considered as a whole in combination with the teachings of Takeuchi et al, Mano et al, Sigma Life Science and Monforte et al.
Additionally, Applicant’s arguments are unclear to the extent that they argue that the present claims are patentably distinct over the claims of ‘530 and ‘758 because the present claims recite multiplex amplification methods that use “a set of forward primers the each bind to one of EML4 exons 1-22.” As discussed in the Office action of 12/2/21,  the phrase “set of forward primers” includes multiple copies of primers having the same nucleotide sequence. The amendment to the claims to recite that each primer binds to one of EML4 exons 1-22 indicates that the claims require only a primer that binds to one of the recited EML4 exons. The claims do not require that the set of forward primers comprises a forward primer that binds to exon 1, a forward primer that binds to exon 2, a forward primer that binds to exon 3, a forward primer that binds to exon 4, a forward primer that binds to exon 5, a forward primer that binds to exon 6 etc....and a forward primer that binds to exon 22.  The claims do not indicate the number of distinct forward primers that are present in the set of forward primers and there is no definition provided in the specification or the claims as to what constitutes a “set of forward primers.” Specifically, the claims do not require a set of at least 22 different forward primers, wherein each primer binds to a different EML4 exon and in combination the forward primers bind to each of exons 1-22 of EML4, as Applicant’s arguments may intend to encompass in the reply of 18 July 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634